Citation Nr: 1434053	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  05-28 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1992. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran testified before the undersigned and a copy of the transcript has been associated with the claims folder.

In an August 2012 decision, the Board denied the Veteran's claim for a TDIU. 
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court vacated the August 2012 Board decision, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand. 

In July 2014, the Board received additional evidence from the Veteran's attorney.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).   However, the Veteran's attorney included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Additionally, in light of the Board's grant of the benefit sought, there is no prejudice to the Veteran to consider the newly submitted evidence in the first instance.

In a July 2013 Notice of Disagreement, the Veteran raised the issue of service connection for a right foot disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.



FINDINGS OF FACT

1.  Service connection has been established for migraines, rated as 30 percent disabling; bronchial asthma, rated as 30 percent disabling; lumbosacral strain, rated as 20 percent disabling; left arm radiculopathy associated with cervical strain, rated as 20 percent disabling; right shoulder acromioclavicular degenerative joint disease, rated as 10 percent disabling; residuals of a right wrist injury with fibrositis, rated as 10 percent disabling; left ankle injury, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; sinusitis, rated as 10 percent disabling; left knee injury, rated as 10 percent disabling; cervical strain, rated as 10 percent disabling; recurrent right ankle sprain, rated as non-compensable; hearing loss of the left ear, rated as non-compensable; and residuals of fracture of the right small toe, rated as non-compensable.  With application of the bilateral factor, the Veteran has one disability rated as 40 percent disabling for a combined disability rating of 90 percent.  

2.  The Veteran completed four years of high school and has on-the-job training.  He worked for nine years at Lockheed Martin and previously worked with heating, air conditioning, and aeroplane mechanisms.  He went to school to become helicopter pilot, and his training also included hazardous materials occupational and safety, forestry, first responder, firefighting, diving, and welding.  

3.  The Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU for have been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16, 4.19, 4.25, 4.26 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although a March 2011 VA examiner opined that the Veteran could engage in full gainful employment, a private certified vocational and rehabilitation consultant in a March 2014 letter and a VA rehabilitation counselor in a June 2014 letter both concluded that the Veteran was unemployable due to his service-connected disabilities.  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that due to the Veteran's work history, education, and training, along with the severity of his service-connected disabilities, he is unable to secure and follow substantially gainful employment.  


ORDER

Entitlement to TDIU is allowed, subject to the regulations governing the award of monetary benefits.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


